Case: 19-51095     Document: 00515553040         Page: 1    Date Filed: 09/04/2020




            United States Court of Appeals
                 for the Fifth Circuit                          United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                No. 19-51095                    September 4, 2020
                              Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk

 United States of America,

                                                           Plaintiff—Appellee,

                                     versus

 Otto Edward Christofferson,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 7:19-CR-118-1


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
        Otto Edward Christofferson pleaded guilty to one count of possession
 with intent to distribute five grams or more of actual methamphetamine, and
 the district court sentenced him within the advisory guidelines range to 293
 months of imprisonment. He now appeals and challenges only his sentence.


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51095      Document: 00515553040          Page: 2     Date Filed: 09/04/2020




                                   No. 19-51095


        First, Christofferson argues that the district court erred in assigning
 him a base offense level of 36 under U.S.S.G. § 2D1.1(a)(5) based on its
 estimate of the drug quantity attributable to him. He challenges the reliability
 of his statements to police about his prior drug distribution because he was
 intoxicated at the time of his arrest and also contends that laboratory tests did
 not establish the purity of the unseized methamphetamine. Christofferson
 also asserts that the drug quantity approximation was unreliable because
 there was no evidence to corroborate the finding that he sold three ounces of
 methamphetamine for 21 days.
        For preserved error, we review the district court’s interpretations of
 the Guidelines de novo and the district court’s factual findings for clear error.
 United States v. Haines, 803 F.3d 713, 743 (5th Cir. 2015).
        As to the reliability of his statements to police, the district court did
 not err in relying upon them to extrapolate the drug quantity. See United
 States v. Barfield, 941 F.3d 757, 764 (5th Cir. 2019), cert. denied, 140 S. Ct.
1282 (2020); Haines, 803 F.3d at 743. Christofferson alleges that his
 intoxication rendered the statements unreliable, but medical officials cleared
 him twice after his arrest. Therefore, the finding that Christofferson’s
 statements regarding his prior drug distribution were reliable was plausible in
 the light of the record as a whole. See United States v. Alaniz, 726 F.3d 586,
 618 (5th Cir. 2013). In addition, given that the Guidelines specifically allow
 for estimating drug quantity, a straightforward multiplication based on the
 amounts and time span provided by Christofferson was not clearly erroneous.
 See § 2D1.1, comment. (n.5); Barfield, 941 F.3d at 764.
        Similarly, Christofferson has not shown that the district court clearly
 erred by estimating the drug purity based on the unrebutted facts in the
 presentence report. See United States v. Dinh, 920 F.3d 307, 313 (5th Cir.
 2019); Alaniz, 726 F.3d at 618-19. The record reflected that the purity rate




                                        2
Case: 19-51095      Document: 00515553040         Page: 3     Date Filed: 09/04/2020




                                   No. 19-51095


 of the drugs seized from Christofferson’s safe was 98%. In the absence of any
 evidence to the contrary, the district court plausibly could have found that
 the methamphetamine distributed by Christofferson prior to his arrest had a
 similar purity rate. See United States v. Rodriguez, 666 F.3d 944, 947 (5th Cir.
 2012). Because the challenged factual findings are plausible in light of the
 record as a whole, Christofferson has shown no clear error in the district
 court’s calculation of the drug quantity attributable to him. See Alaniz, 726
F.3d at 618.
        Second, Christofferson asserts that the district court imposed a
 substantively unreasonable sentence because the sentence was greater than
 necessary to comply with the goals of the 18 U.S.C. § 3553(a) sentencing
 factors. Christofferson’s conclusional assertion that a lower sentence would
 have satisfied the goals of § 3553(a) constitutes a mere disagreement with the
 district court’s weighing of those factors, which is insufficient to justify
 reversal. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); United
 States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).               Accordingly,
 Christofferson fails to rebut the presumption of reasonableness that applies
 to his within-guidelines sentence. See Cooks, 589 F.3d at 186.
        AFFIRMED.




                                        3